            Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION


JUSTIN PAYTON and CRAIG BECK,                                                  PLAINTIFFS
Each Individually and on behalf
of all Others Similarly Situated


vs.                                       No. 7:19-cv-104


WESLEY HOWELL                                                                 DEFENDANT


                     ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COME NOW Plaintiffs Justin Payton and Craig Beck, each individually and on

behalf of all others similarly situated, by and through their attorney Josh Sanford of

Sanford Law Firm, PLLC, and for their Original Complaint—Collective Action against

Defendant Wesley Howell (“Defendant”), and in support thereof they do hereby state and

allege as follows:

                           I.      PRELIMINARY STATEMENTS

       1.      This is a collective action brought by Plaintiffs Justin Payton and Craig Beck

(“Plaintiffs”), each individually and on behalf of all other Operators and Lead Operators

employed by Defendant at any time within a three-year period preceding filing of this

Complaint.

       2.      Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”) for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, civil penalties and costs, including reasonable attorneys’ fees as a

result of Defendant’s failure to pay Plaintiffs and other Operators and Lead Operators

lawful overtime compensation for hours worked in excess of forty (40) hours per week.
                                               Page 1 of 12
                                  Justin Payton, et al. v. Wesley Howell
                                U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                                 Original Complaint—Collective Action
             Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 2 of 12



        3.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the FLSA

as described, infra.

        4.      Plaintiffs and the members of the proposed class were, at times,

misclassified by Defendant as exempt and paid a day rate.

                             II.   JURISDICTION AND VENUE

        5.      The United States District Court for the Western District of Texas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.

        6.      The acts complained of herein were committed and had their principal effect

within the Midland/Odessa Division of the Western District of Texas; therefore, venue is

proper within this District pursuant to 28 U.S.C. § 1391.

        7.      Defendant does business in this District and a substantial part of the events

alleged herein occurred in this District.

        8.      The witnesses to overtime violations alleged in this Complaint reside in this

District.

        9.       On information and belief, the payroll records and other documents related

to the payroll practices that Plaintiffs challenge are located in this District.

        10.     Venue is proper in this District. See 28 U.S.C. §§ 1391 (b) & (c).




                                              Page 2 of 12
                                 Justin Payton, et al. v. Wesley Howell
                               U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                                Original Complaint—Collective Action
          Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 3 of 12



                                     III.     THE PARTIES

       11.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

       12.     Plaintiff Justin Payton is a resident and citizen of Faulkner County,

Arkansas. He was employed by Defendant as a Flowback Operator within the three (3)

years preceding the filing of this Complaint.

       13.     Plaintiff Craig Beck is a resident and citizen of Pope County, Arkansas. He

was employed by Defendant as an Operator within the three (3) years preceding the filing

of this Complaint.

       14.     Within the relevant time period, Plaintiffs were classified by Defendant as

exempt from overtime wages and paid a day rate.

       15.     At all times material herein, Plaintiffs have been entitled to the rights,

protection and benefits provided under the Fair Labor Standards Act 29 U.S.C. § 201, et

seq.

       16.     Defendant Wesley Howell is an individual and a resident of Oklahoma.

       17.     Defendant may be served at Wesley Howell, 803 South Main Street, Elk

City, Oklahoma 73644.

       18.     Defendant operates a company called Howell Oilfield Enterprises, LLC.

       19.     Defendant is an “employer” within the meaning set forth in the FLSA, and

was, at all times relevant to the allegations in this Complaint, Plaintiffs’ employer, as well

as the employer of the members of the class.




                                               Page 3 of 12
                                  Justin Payton, et al. v. Wesley Howell
                                U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                                 Original Complaint—Collective Action
           Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 4 of 12



       20.    Defendant has employees engaged in commerce and has employees

handling or otherwise working on goods or materials that have been moved in or produced

for commerce by others.

       21.    Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated).

       22.    Defendant acted as the employer of Plaintiffs and the proposed collective

members and has been engaged in interstate commerce as that term is defined under

the FLSA.

                   IV.    REPRESENTATIVE ACTION ALLEGATIONS

       23.    Plaintiffs bring this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons

similarly situated as Operators and Lead Operators and/or who were or are employed by

Defendant and who are entitled to payment for all of their overtime wages which

Defendant failed to pay from three years prior to the date of the filing of this lawsuit,

through the time of the trial of this case.

       24.    In addition, and in the alternative, Plaintiffs bring this action in his individual

and personal capacity, separate and apart from the class claims set forth herein.

       25.    Plaintiffs also bring this claim for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b). The Collective

Class is defined as follows:

     All Operators and Lead Operators Employed within the Past Three Years.




                                              Page 4 of 12
                                 Justin Payton, et al. v. Wesley Howell
                               U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                                Original Complaint—Collective Action
           Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 5 of 12



      26.     This group includes, but is not necessarily limited to, workers paid a day

rate and employed in states where Defendant does business. Defendant failed to pay

these workers at the proper overtime rate. These employees are similarly situated to

Plaintiffs and are owed overtime for the same reasons.

      27.     Plaintiffs are unable to state the exact number of the class but believe that

the class membership exceeds 25 persons. Defendant can readily identify the members

of the class, who are a certain portion of the current and former employees of Defendant.

      28.     The names and physical and mailing addresses of the probable FLSA

collective action Plaintiffs are available from Defendant, and notice should be provided to

the probable FLSA collective action Plaintiffs via first class mail to their last known

physical and mailing addresses as soon as possible.

      29.     The email addresses or cell phone numbers of many of the probable FLSA

collective action Plaintiffs are available from Defendant, and notice should be provided to

the probable FLSA collective action Plaintiffs via email and/or text message to their last

known email addresses/cell phone as soon as possible.

      30.     Oilfield workers are by category not at their residences as frequently as

many other working-class Americans. As such, they rely on email just as much or more

so than typical wage earners, who themselves live their lives with a growing dependence

upon email as opposed to traditional U.S. Mail.

      31.     The proposed FLSA class members are similarly situated in that they have

been subject to uniform practices by Defendant which violated the FLSA, including:

      A.      Defendant’s uniform misclassification of them as exempt employees
              under the FLSA; and


                                           Page 5 of 12
                              Justin Payton, et al. v. Wesley Howell
                            U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                             Original Complaint—Collective Action
            Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 6 of 12



       B.      Defendant’s failure to pay members of the class overtime
               compensation in violation of the FLSA, 29 U.S.C. § 201 et seq.

       32.     Plaintiffs allege that Defendant failed to paid Plaintiffs and members of the

class an overtime rate of one and one-half times their regular rate of pay as required by

the FLSA; Defendant paid Plaintiffs and members of the collective a day rate with no

overtime premium.

       33.     This action is properly brought as a collective action pursuant to the

collective action procedures of the FLSA.

       34.     Plaintiffs bring this action on behalf of themselves individually and all other

similarly situated employees, former and present, who were and/or are affected by

Defendant’s willful and intentional violation of the FLSA.

                              V.      FACTUAL ALLEGATIONS

       35.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       36.     Within the time period relevant to this case, Plaintiffs worked for Defendant

as Operators.

       37.     Within the time period relevant to this case, Plaintiffs and other similarly-

situated employees worked in excess of forty (40) hours per week throughout their tenure

with Defendant.

       38.     On average, Plaintiffs and other similarly-situated employees worked over

60 hours per week. They did not receive any overtime compensation.

       39.     Within the time period relevant to this case, Plaintiffs and other similarly-

situated employees were misclassified as exempt and paid a day rate.


                                             Page 6 of 12
                                Justin Payton, et al. v. Wesley Howell
                              U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                               Original Complaint—Collective Action
          Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 7 of 12



       40.     Plaintiffs and other similarly-situated employees never agreed that their day

rate would be sufficient to cover all hours worked.

       41.     Upon commencement of work for Defendant, Plaintiffs and other similarly-

situated employees did not sign any contract of employment setting forth their hours or

wages. They were not guaranteed a salary and were paid only for the days they worked.

       42.     In performing their services for Defendant, Plaintiffs and other similarly-

situated employees were not required to utilize any professional education relevant to

their job duties.

       43.     Plaintiffs and other similarly-situated employees were classic blue-collar

workers, spending physical, demanding, long shifts working on and with machinery, and

not in an office.

       44.     During the course of their employment, Plaintiffs and other similarly-situated

employees did not manage the enterprise or a customarily recognized subdivision of the

enterprise.

       45.     Plaintiffs and other similarly-situated employees did not select any

employees for hire nor did they provide any training for any employee. Plaintiffs and other

similarly-situated employees had no ability to hire and fire any employee.

       46.     Plaintiffs and other similarly-situated employees did not have any control of

or authority over any employee’s rate of pay or working hours.

       47.     Plaintiffs and other similarly-situated employees did not maintain or prepare

production reports or sales records for use in supervision or control of the business.

       48.     Similarly, Plaintiffs and other similarly-situated employees did not have any

responsibility for planning or controlling budgets.

                                            Page 7 of 12
                               Justin Payton, et al. v. Wesley Howell
                             U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                              Original Complaint—Collective Action
          Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 8 of 12



       49.     Defendant did not pay Plaintiffs and other similarly-situated employees one

and one-half times their regular rate of pay for all hours worked over forty per week.

       50.     Plaintiffs worked for Defendant in various places in Texas, and Defendant’s

pay practices were the same at all locations.

       51.     Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiffs and its other Operators and Lead Operators violated the FLSA.

       52.     Plaintiffs and other Operators and Lead Operators for Defendant routinely

used hard hats, drilling equipment, lubricators, blow-out preventers, wrenches, and other

tools, in performing their job duties. Thus the employees used, handled, sold, and/or

worked on, goods or materials that were produced for or traveled in interstate commerce.

                             VI.     FIRST CLAIM FOR RELIEF
                        (Individual Claims for Violation of FLSA)

       53.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       54.     29 U.S.C. § 207 requires employers to pay employees one and one-half

times the employee’s regular rate for all hours that the employee works in excess of forty

(40) per week. 29 U.S.C.S. § 207 (LEXIS 2013).

       55.     Defendant intentionally misclassified Plaintiffs as exempt from overtime

compensation.

       56.     Defendant deprived Plaintiffs of overtime compensation for all of the hours

over forty (40) per week in violation of the FLSA.

       57.     Defendant’s conduct and practice, as described above, is and has been at

all times relevant hereto, willful, intentional, unreasonable, arbitrary and in bad faith.


                                             Page 8 of 12
                                Justin Payton, et al. v. Wesley Howell
                              U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                               Original Complaint—Collective Action
             Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 9 of 12



           58.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for monetary damages, liquidated damages and costs, including reasonable

attorney’s fees provided by the FLSA for all violations which occurred beginning at least

three (3) years preceding the filing of Plaintiffs’ initial complaint, plus periods of equitable

tolling.

           59.   Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate.

                             VII.   SECOND CLAIM FOR RELIEF
                      (Collective Action Claim for Violation of FLSA)

           60.   Plaintiffs repeat and re-allege all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

           61.   Defendant required Plaintiffs and similarly situated members of the class to

work in excess of forty (40) hours each week but failed to pay Plaintiff sand the class

members overtime compensation for all of the hours in excess of forty (40) in each

workweek.

           62.   Defendant    deprived     Plaintiffs   and     the    class   members   overtime

compensation for all of the hours over forty (40) per week, in violation of the FLSA.

           63.   Defendant’s conduct and practice, as described above, were/are willful,

intentional, unreasonable, arbitrary and in bad faith.

           64.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs and similarly situated members of the class for monetary damages, liquidated

damages and costs, including reasonable attorney’s fees provided by the FLSA.


                                              Page 9 of 12
                                 Justin Payton, et al. v. Wesley Howell
                               U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                                Original Complaint—Collective Action
         Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 10 of 12



       65.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs and similarly situated members of the class as provided by the

FLSA, Plaintiffs and similarly situated members of the class are entitled to an award of

prejudgment interest at the applicable legal rate.

                                    VIII.   WILLFULNESS

       66.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       67.     All actions by Defendant were willful and not the result of mistake or

inadvertence.

       68.     Defendant knew or should have known that the FLSA applied to the

operation of its oil and gas well operations at all relevant times.

       69.     Defendant knew of or should have been aware of previous litigation and

enforcement actions relating to wage and hour violations involving the misclassification

of positions very similar to Operators and Lead Operators.

       70.     Law in support of the position taken by Plaintiffs in this lawsuit is reflected

in the U. S. Department of Labor – Wage and Hour Division Fact Sheet #17B.

Significantly, the information in the Fact Sheet predates the intentional non-payment of

overtime planned and committed by Defendant within the time period of the statute of

limitations that is applicable to this case.

       71.     Despite being on notice of its violations, Defendant chose to continue to

misclassify Plaintiffs and other members of the proposed collective class and withhold

overtime wages to them in an effort to enhance their profits.




                                            Page 10 of 12
                                Justin Payton, et al. v. Wesley Howell
                              U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                               Original Complaint—Collective Action
         Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 11 of 12



                             IX.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Justin Payton and Craig Beck,

each individually and on behalf of all others similarly situated, respectfully pray for relief

and damages as follows:

       A.       That Defendant be summoned to appear and answer herein;

       B.       That Defendant be required to account to Plaintiffs, the class members, and

the Court for all of the hours worked by Plaintiffs and the class members and all monies

paid to them;

       C.       A declaratory judgment that Defendant’s practices alleged herein violate the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R.

§ 516 et seq.;

       D.       Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       E.       Judgment for damages for all unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. §

516 et seq.;

       F.       Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq., in an

amount equal to all unpaid overtime compensation owed to Plaintiffs and members of the

Collective during the applicable statutory period;

       G.       An order directing Defendant to pay Plaintiffs and members of the Collective

prejudgment interest, reasonable attorney’s fees and all costs connected with this action;

and

                                            Page 11 of 12
                                Justin Payton, et al. v. Wesley Howell
                              U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                               Original Complaint—Collective Action
          Case 7:19-cv-00104-DC Document 1 Filed 04/18/19 Page 12 of 12



      H.      Such other and further relief as this Court may deem necessary, just and

proper.

                                                           Respectfully submitted,

                                                           JUSTIN PAYTON and CRAIG
                                                           BECK, Each Individually and on
                                                           behalf of All Others Similarly
                                                           Situated, PLAINTIFFS

                                                           SANFORD LAW FIRM, PLLC
                                                           One Financial Center
                                                           650 South Shackleford Road, Suite 411
                                                           Little Rock, Arkansas 72211
                                                           Telephone: (501) 221-0088
                                                           Facsimile: (888) 787-2040

                                                           /s/ Josh Sanford
                                                           Josh Sanford
                                                           Tex. Bar No. 24077858
                                                           josh@sanfordlawfirm.com




                                         Page 12 of 12
                             Justin Payton, et al. v. Wesley Howell
                           U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-104
                            Original Complaint—Collective Action
